Wade, J.
1. The defendant was indicted for carrying a pistol without a license. The testimony of the prosecutor was that the accused was driving a buggy along a public road, and turned and followed the prosecutor “down the road,” started an altercation with the prosecutor, and “reached back in his [the defendant’s] hip-pocket and got a pistol and shot” at the prosecutor several times. This was sufficient to authorize the conviction of the accused under the act of 1910 (Park’s Annotated Penal Code, § 348 (a) ), which declares that “it shall be unlawful for any person to have or carry about his person, in any county in the State of Georgia, any pistol or revolver, without first taking out a license,” etc., or to have the same in Ms manual possession “outside of his own home or place of business.” Blocker v. State, 12 Ga. App. 81 (3) (76 S. E. 784). This case does not fall within the rulings in Harris v. State, 15 Ga. App. 315 (85 S. E. 813), and similar cases.
2. The trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.

Accusation of carrying pistol; from city court of LaGrange— Judge Harwell. May 12, 1915.
Mooty & Andrews, for plaintiff in error.
Henry Beeves, solicitor, contra.